     Case 5:19-cv-00297 Document 15 Filed 08/21/20 Page 1 of 2 PageID #: 82



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


CARROL LEE OWENS,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:19-cv-00297

D.L. YOUNG, Warden,

               Respondent.

                                             ORDER

               Pending is Petitioner Carrol Lee Owens’ Petition for Writ of Habeas Corpus [Doc.

1], filed April 19, 2019. This action was previously referred to the Honorable Dwane L. Tinsley,

United States Magistrate Judge, for submission of proposed findings and a recommendation

(“PF&R”). Magistrate Judge Tinsley filed his PF&R on April 1, 2020 [Doc. 13]. Magistrate Judge

Tinsley recommended that the Court deny the petition as moot and dismiss the matter from the

Court’s docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a
    Case 5:19-cv-00297 Document 15 Filed 08/21/20 Page 2 of 2 PageID #: 83



magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on April 20, 2020. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 13], DENIES AS MOOT the

Petition for Writ of Habeas Corpus [Doc. 1], and DISMISSES the matter.

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.

                                                    ENTERED: August 21, 2020




                                                2
